Case 0:20-cv-61325-RKA Document 1 Entered on FLSD Docket 07/02/2020 Page 1 of 11


                                 UNITED STATES DISTRICT COURT
                                 SOUTHERN DISTRICT OF FLORIDA
                                   FORT LAUDERDALE DIVISION


     BRUCE WIBBEN,

               Plaintiff,

     v.                                                      CASE NO.:

     INTERBOND CORPORATION
     OF AMERICA d/b/a BRANDSMART
     A Florida Profit Corporation

           Defendant.
     ____________________________________/

                            COMPLAINT AND DEMAND FOR JURY TRIAL

               Plaintiff, BRUCE WIBBEN (“Mr. Wibben” or “Plaintiff”) files this Complaint

     against        Defendant    INTERBOND        CORPORATION           OF     AMERICA        d/b/a

     BRANDSMART (“Defendant” or “IC”), and states as follows:

                                           INTRODUCTION

               1.      Plaintiff brings this action for interference and retaliation pursuant to the

     Family and Medical Leave Act, as amended, 29 U.S.C. § 2601, et seq. (“the FMLA”), and

     for disability discrimination and retaliation pursuant to Chapter 760 of the Florida Civil

     Rights Act (“FCRA”). Plaintiff seeks to recover from Defendant back pay, an equal amount

     as liquidated damages, other monetary damages, equitable relief, front pay, declaratory

     relief, compensatory damages, punitive damages, and reasonable attorneys’ fees and costs.

                            JURISDICTION, VENUE AND FMLA COVERAGE

               2.      The Court has jurisdiction over Plaintiff’s claims pursuant to 28 U.S.C. §

     1337 and the FMLA and the authority to grant declaratory relief under the FMLA, and

     pursuant to 28 U.S.C. § 2201 et seq.
Case 0:20-cv-61325-RKA Document 1 Entered on FLSD Docket 07/02/2020 Page 2 of 11


              3.      The Court also has supplemental jurisdiction over Plaintiff’s FCRA claim,

     as it arises out of the same operative facts and circumstances as his FMLA claims.

              4.      At all times relevant hereto, Plaintiff was an employee of Defendant.

              5.      Plaintiff worked for Defendant in Broward County, Florida, and the venue,

     therefore, for this case is the Fort Lauderdale Division of the Southern District of Florida.

              6.      Defendant is a Florida Profit Corporation that provides retail services in,

     among others, Broward County, Florida, and is therefore within the jurisdiction of the

     Court.

              7.      At all times relevant hereto, Defendant was an employer covered by the

     FMLA, because it was engaged in commerce or in an industry affecting commerce that

     employed 50 or more employees within 75 miles of where Plaintiff worked, for each

     working day during each of 20 or more calendar workweeks, prior to seeking leave under

     the FMLA.

              8.      At all times relevant hereto, Plaintiff was an employee entitled to leave

     under the FMLA, based on the fact that he: (a) suffered from a serious health condition as

     defined by the FMLA which necessitated FMLA leave; and (b) was employed by

     Defendant for at least 12 months and worked at least 1,250 hours during the relevant 12-

     month period prior to him seeking to exercise his rights to FMLA leave.

              9.      Plaintiff is a disabled male. At all times material, Plaintiff was protected

     during his employment with Defendant by the FCRA because:

                      a.     Plaintiff was a disabled or “perceived as disabled” employee who

     suffered discrimination and harassment because of his disability or “perceived disability” by

     Defendant; and

                      b.     Plaintiff suffered adverse employment action and was subjected to an



                                                   2
Case 0:20-cv-61325-RKA Document 1 Entered on FLSD Docket 07/02/2020 Page 3 of 11


     increasingly hostile work environment as a result of his disability or “perceived disability.”

            10.       Defendant was at all times an “employer” as envisioned by the FCRA.

                                    CONDITIONS PRECEDENT

            11.       On or around January 31, 2019, Plaintiff dual filed a Charge of

     Discrimination with the U.S. Equal Employment Opportunity Commission (“EEOC”) and

     Florida Commission on Human Relations (“FCHR”) alleging disability discrimination

     against Defendant.

            12.       More than 180 days have passed since the filing of the Charge of

     Discrimination

            13.       Plaintiff timely files this action within the applicable period of limitations

     against Defendant.

            14.       All conditions precedent to this action have been satisfied and/or waived.

                                     FACTUAL ALLEGATIONS

            15.       Plaintiff worked for the Defendant from April 26, 1999, until his wrongful

     termination on July 7, 2018, at which time he held the Sales Department Manager position.

            16.       In late 2017, Mr. Wibben began experiencing severe symptoms from what

     ultimately turned out to be a colon cancer and Atrial Fibrillation diagnosis.

            17.       Atrial Fibrillation and Colon Cancer are protected disabilities under the

     FCRA, and a serious health condition under the FMLA.

            18.       Plaintiff informed Defendant’s management that he was suffering from

     serious medical issues that were affecting his ability to work.

            19.       Plaintiff notified management that he was in the process of seeking medical

     treatment to diagnose and treat his ongoing medical issues (which included, among other




                                                    3
Case 0:20-cv-61325-RKA Document 1 Entered on FLSD Docket 07/02/2020 Page 4 of 11


     things, bleeding, irregular heartbeat, sweating, fatigue, confusion, and drop in energy

     levels) and that he anticipated needing further time away from work for treatment for same.

             20.    Rather than notify him of his FMLA rights, or engage in the interactive

     process as both the FMLA and FCRA require, Defendant’s management instead chastised

     Mr. Wibben for is performance, and oftentimes sent him home, over his objections, rather

     than allow him to stay in the workplace and perform his job duties.

             21.    Mr. Wibben’s objections to disability discrimination are protected by the

     FCRA.

             22.    Defendant’s failure to provide Mr. Wibben with proper guidance and notice

     of his FMLA rights was, alone, a clear violation of the FMLA and constituted actionable

     interference. See Patterson v. Browning’s Pharm. & Healthcare, Inc., 961 So. 2d 982, 986

     (Fla. 5th DCA 2007).

             23.    On June 2018, Mr. Wibben’s medical condition had become intolerable so

     that month, he notified Defendant’s management that he would be undergoing a medical

     procedure on July 13, 2018, and would necessitate time away from work thereafter, to

     recover from same.

             24.    Again, Defendant refused to provide Mr. Wibben with information

     regarding his rights under the FMLA.

             25.    Instead, on July 4, 2018, Defendant demoted Mr. Wibben from his position,

     just a few days before he would undergo his medical procedure.

             26.    Shocked, Mr. Wibben objected to the demotion, and Defendant

     subsequently terminated his employment in violation of the law.

             27.    Mr. Wibben’s objections do his unlawful demotion are likewise considered

     protected activity under the FCRA.



                                                 4
Case 0:20-cv-61325-RKA Document 1 Entered on FLSD Docket 07/02/2020 Page 5 of 11


               28.   Defendant’s termination of Mr. Wibben stemmed from its discriminatory

     animus toward his need for and/or use of FMLA leave and need for accommodation under

     the FCRA.

               29.   The timing of his termination makes the causal connection between his need

     for FMLA, his request for reasonable accommodations under the FCRA, and his

     termination sufficiently clear.

               30.   As a result of the foregoing, Defendant interfered with Plaintiff’s FMLA

     rights.

               31.   Also, as a result of the foregoing, Defendant retaliated against Plaintiff for

     attempting to utilize and/or utilizing proper and authorized FMLA leave.

               32.   Any other reason given for Plaintiff’s termination is a pretext, designed to

     cover up FMLA interference and retaliation.

               33.   Defendant did not have a good faith basis for its actions.

               34.   Defendant’s actions, including an unlawful demotion, are the exact type of

     unfair and retaliatory employment practices the FCRA and FMLA were intended to

     prevent.

               35.   Additionally, the facts surrounding Plaintiff’s termination also create a

     strong inference of disability discrimination/retaliation in violation of the FCRA.

               36.   The Defendant was aware of Plaintiff’s FCRA-protected medical condition

     and need for accommodation.

               37.   Defendant,    however,    being    well-aware    of   Plaintiff’s   condition,

     discriminated against Plaintiff for taking a short-term leave of absence to seek treatment

     for his disability.




                                                   5
Case 0:20-cv-61325-RKA Document 1 Entered on FLSD Docket 07/02/2020 Page 6 of 11


            38.     In short, despite the availability of reasonable accommodation under the

     FCRA, and despite the fact that Mr. Wibben would not be prevented by his disability to

     any degree in performing the duties, Defendant discriminated against Mr. Wibben based

     solely upon his disability.

            39.     Mr. Wibben is an individual with a disability who, with minimal reasonable

     accommodation, was fully capable of performing the essential functions of his job as a

     Sales Department Manager.

            40.     Mr. Wibben did not need, or seek, any accommodation so drastic.

            41.     Instead, as he discussed with Defendant’s management, he would simply

     need a short leave of absence to set up physician appointments, undergo a medical

     procedure, and treat his protected disability.

            42.     This accommodation would have imposed no undue hardship on Defendant.

            43.     By reason of the foregoing, Defendant’s actions, and non-actions, affected

     the “terms, conditions or privileges” of Plaintiff’s employment as envisioned by the Florida

     Civil Rights Act.

            44.     At all material times hereto, Plaintiff was ready, willing and able to perform

     his job duties and otherwise qualified for his position, with “reasonable accommodation.”

            45.     Pleading in the alternative, Defendant perceived Plaintiff as being

     “disabled,” and therefore, unable to perform the essential functions of his position, despite

     the fact that Plaintiff could perform same with reasonable accommodation.

            46.     Pleading in the alternative, Plaintiff’s impairment did not substantially limit

     a major life activity but was treated by Defendant as if it did.




                                                      6
Case 0:20-cv-61325-RKA Document 1 Entered on FLSD Docket 07/02/2020 Page 7 of 11


            47.     Pleading in the alternative, Plaintiff’s medical condition constituted an

     impairment that limited a major life activity only because of Defendant’s attitude toward

     the impairment.

            48.     Pleading in the alternative, Plaintiff had no impairment, whatsoever, but

     was treated by Defendant as having a disability as recognized by the FCRA.

            49.     Defendant does not have a non-discriminatory rationale for terminating

     Plaintiff’s employment.

            50.     Plaintiff was a disabled individual, or otherwise perceived as disabled by

     Defendant, during his employment. Therefore, he is the member of protected classes as

     envisioned by the Florida Civil Rights Act.

            51.     Plaintiff suffered sufficiently severe and pervasive treatment, and ultimate

     termination, because of his disability and/or “perceived disability.”

            52.     As a result of this illegal conduct, Plaintiff has suffered damages, including

     loss of employment, wages, benefits, and other remuneration to which he is entitled.

                                   COUNT I:
                     UNLAWFUL INTERFERENCE UNDER THE FMLA

            53.     Plaintiff reincorporates and readopts all allegations contained within

     Paragraphs 1-8, 15-20, 22-26, 28- 34, and 52 above.

            54.     At all times relevant hereto, Plaintiff was protected by the FMLA.

            55.     At all times relevant hereto, Defendant interfered with Plaintiff by refusing

     to allow Plaintiff to exercise his FMLA rights.

            56.     At all times relevant hereto, Plaintiff was protected from interference under

     the FMLA.




                                                   7
Case 0:20-cv-61325-RKA Document 1 Entered on FLSD Docket 07/02/2020 Page 8 of 11


            57.     As a result of Defendant’s willful and unlawful acts by interfering with

     Plaintiff for exercising his rights pursuant to the FMLA, Plaintiff has suffered damages and

     incurred reasonable attorneys’ fees and costs.

            58.     As a result of Defendant’s willful violation of the FMLA, Plaintiff is entitled

     to liquidated damages.

            WHEREFORE, Plaintiff demands that this court will issue a declaratory

     judgment against Defendant for back pay, an equal amount as liquidated damages, other

     monetary damages, equitable relief, declaratory relief, reasonable attorneys’ fees and costs,

     and any and all further relief that this Court determines to be just and appropriate.

                                   COUNT II:
                      UNLAWFUL RETALIATION UNDER THE FMLA

            59.     Plaintiff reincorporates and readopts all allegations contained within

     Paragraphs 1-8, 15-20, 22-26, 28- 34, and 52 above.

            60.     At all times relevant hereto, Plaintiff was protected by the FMLA.

            61.     At all times relevant hereto, Defendant retaliated against Plaintiff by firing

     him for his attempted use and/or use of FMLA protected leave.

            62.     At all times relevant hereto, Plaintiff was protected from retaliation under

     the FMLA.

            63.     At all times relevant hereto, and for purposes of the FMLA retaliation claim,

     Defendant acted with the intent to retaliate against Plaintiff, because Plaintiff exercised his

     rights to take approved leave pursuant to the FMLA.

            64.     As a result of Defendant’s intentional, willful and unlawful acts by

     retaliating against, Plaintiff for exercising his rights pursuant to the FMLA, Plaintiff has

     suffered damages and incurred reasonable attorneys’ fees and costs.




                                                   8
Case 0:20-cv-61325-RKA Document 1 Entered on FLSD Docket 07/02/2020 Page 9 of 11


            65.     As a result of Defendant’s willful violation of the FMLA, Plaintiff is entitled

     to liquidated damages.

            WHEREFORE, Plaintiff demands judgment against Defendant for back pay, an

     equal amount as liquidated damages, other monetary damages, equitable relief, declaratory

     relief, reasonable attorneys’ fees and costs, and any and all further relief that this Court

     determines to be just and appropriate.

                                COUNT III:
             DISCRIMINATION UNDER THE FLORIDA CIVIL RIGHTS ACT
                            BASED ON DISABILITY

            66.     Plaintiff realleges and adopts the allegations contained in Paragraphs 1-6,

     9-21, 23, 25-29, 33-52 above.

            67.     The acts of Defendant, by and through its agents and employees, violated

     Plaintiff’s rights against disability discrimination under the Florida Civil Rights Act,

     Chapter 760, Florida Statutes.

            68.     The discrimination to which Plaintiff was subjected was based on his

     disability, or “perceived disability.”

            69.     The conduct of Defendant and its agents and employees proximately,

     directly, and foreseeably injured Plaintiff, including, but not limited to, lost wages and

     benefits, future pecuniary losses, emotional pain and suffering, humiliation, inconvenience,

     mental anguish, loss of enjoyment of life, and other non-pecuniary losses.

            70.     The conduct of Defendant was willful, wanton, and in reckless disregard of

     the statutory rights of Plaintiff, as to entitle him to an award of punitive damages against

     Defendant, to deter it, and others, from such conduct in the future.

            71.     Plaintiff is entitled to recover reasonable attorneys’ fees and litigation

     expenses pursuant to section 760.11(5), Florida Statutes.



                                                  9
Case 0:20-cv-61325-RKA Document 1 Entered on FLSD Docket 07/02/2020 Page 10 of 11


            72.     Plaintiff has no plain, adequate or complete remedy at law for the actions of

     Defendant, which have caused, and continue to cause, irreparable harm.

            WHEREFORE, Plaintiff prays that this Court will issue a declaratory judgment

     that the discrimination/harassment against Plaintiff by Defendant was a violation of

     Plaintiff’s rights under the FCRA; require that Defendant make Plaintiff whole for his

     losses suffered as a result of the discrimination through reinstatement, or, if that is not

     practical, through an award of front pay; grant Plaintiff a judgment against Defendant for

     damages, including punitive damages; award Plaintiff his reasonable attorney’s fees and

     litigation expenses against Defendant pursuant to 760.11(5), Florida Statutes; and provide

     any additional relief that this Court deems just and appropriate.

                                  COUNT IV:
              UNLAWFUL RETALIATION UNDER FLORIDA CIVIL RIGHTS ACT

            73.     Plaintiff realleges and adopts the allegations contained in Paragraphs 1-6,

     9-21, 23, 25-29, 33-52 above.

            74.     The acts of Defendant by and through its agents and employees, violated

     Plaintiff’s rights against being retaliated against for opposing disability discrimination

     under the FCRA.

            75.     The retaliation to which Plaintiff was subjected was based on his opposition

     to Defendant’s illegal disability discrimination, and was willful.

            76.     The conduct of Defendant its agents and employees proximately, directly,

     and foreseeably injured Plaintiff, including, but not limited to, lost wages and benefits,

     future pecuniary losses, emotional pain and suffering, humiliation, inconvenience, mental

     anguish, loss of enjoyment of life, and other non-pecuniary losses.

            77.     Plaintiff is entitled to recover damages and attorneys’ fees and costs

     reasonable attorneys’ fees and litigation expenses pursuant to the FCRA.


                                                  10
Case 0:20-cv-61325-RKA Document 1 Entered on FLSD Docket 07/02/2020 Page 11 of 11


            78.     Plaintiff has no plain, adequate or complete remedy at law for the actions of

     Defendant, which have caused, and continue to cause, irreparable harm.

            WHEREFORE, Plaintiff prays that this Court will issue a declaratory judgment that

     the retaliation against Plaintiff by Defendant was a violation of Plaintiff’s rights under the

     FCRA, require that Defendant make Plaintiff whole for his losses suffered as a result of

     the discrimination through reinstatement, or, if that is not applicable or practical, through

     an award of front pay and/or promotion; grant Plaintiff a judgment against Defendant for

     damages, including punitive damages; award Plaintiff his reasonable attorney’s fees and

     litigation expenses against Defendant pursuant to the FCRA; and provide any additional

     relief that this Court deems just.

                                   DEMAND FOR JURY TRIAL

     Plaintiff hereby demands a trial by jury on all issues so triable.

     DATED this 2nd day of July, 2020.

                                                    Respectfully Submitted,

                                                    /s/Noah E. Storch
                                                    Noah E. Storch, Esq.
                                                    Florida Bar No. 0085476
                                                    RICHARD CELLER LEGAL, P.A.
                                                    10368 W. SR 84, Suite 103
                                                    Davie, Florida 33324
                                                    Telephone: (866) 344-9243
                                                    Facsimile: (954) 337-2771
                                                    E-mail: noah@floridaovertimelawyer.com




                                                   11
